Case 2:20-mc-00031-MTL Document 1-11 Filed 06/19/20 Page 1 of 4




               EXHIBIT 11
                Case 2:20-mc-00031-MTL Document 1-11 Filed 06/19/20 Page 2 of 4


3/19/2020                                             Top Class Actions LLC Mail - Re: TCA: 3M Earplug Campaign



                                                                              Sarah Mirando <sarah.mirando@topclassactions.com>



  Re: TCA: 3M Earplug Campaign
  1 message

  Courtney Jorstad <courtney@topclassactions.com>                                          Mon, Jan 27, 2020 at 8:46 AM
  To: "Megan T. Arvola" <marvola@gorilaw.com>
  Cc: Evan Buxner <evan@gorilaw.com>, Emily Thatcher <emily@gorilaw.com>, "Michael G. Ginos" <mginos@gorilaw.com>,
  "Debbie S. Schumacher" <dschumacher@gorilaw.com>, Mike Glynn <mike@topclassactions.com>, Scott Hardy
  <scott.hardy@topclassactions.com>, Steve Williams <steve@topclassactions.com>, Sarah Mirando
  <sarah.mirando@topclassactions.com>

    Great! The campaign is live: https://topclassactions.com/lawsuit-settlements/military/870889-3m-ear-plugs-class-action-
    lawsuit-investigation-into-military-hearing-loss-tinnitus/

    We have submissions going to: IVC_group@gorilaw.com

    Mike will follow up in about a week to make sure you are receiving quality leads, but we make changes at any time. You
    can also let Mike know if you need a spreadsheet of submissions. You will receive one every Monday, but if you need one
    before that, just let him know.

    Don't hesitate to ask if you have any questions.

    Thanks!




    On Mon, Jan 27, 2020 at 8:37 AM Megan T. Arvola <marvola@gorilaw.com> wrote:

       Yes- thanks



       Megan (Myers) Arvola, Attorney

       The Gori Law Firm

       156 N. Main St.

       Edwardsville, IL 62025

       Ph: 618/659-9833

       Fax: 618/659-9834




       NOTICE: This electronic message is to be used exclusively by the individual or entity to which it is addressed. This message
       may contain information that is privileged, confidential or otherwise exempt from disclosure under applicable law. Unless you
       are the intended recipient, any copying, use or dissemination of the message is strictly prohibited. If you receive this message in
       error, please notify us immediately and permanently delete this message from your system without making any copies.
       Although this electronic message and any attachments are believed to be free of any virus or other defect that might affect
       computer systems by which it is received or opened, it is the responsibility of the recipient to ensure that it is virus free, and we
       disclaim any liability for loss or damage arising in any way from its use.
https://mail.google.com/mail/u/1?ik=5b09175523&view=pt&search=all&permthid=thread-f%3A1656900666657226878&simpl=msg-f%3A1656900666657226878    1/3


                                                                                                                     TCA-3M000019
                Case 2:20-mc-00031-MTL Document 1-11 Filed 06/19/20 Page 3 of 4


3/19/2020                                             Top Class Actions LLC Mail - Re: TCA: 3M Earplug Campaign



       The Missouri Bar Disciplinary Counsel requires all Missouri lawyers to notify all recipients of e-mail that (1) e-mail
       communication is not a secure method of communication, (2) any e-mail that is sent to you or by you may be copied and held by
       various computers it passes through as it goes from me to you or vice versa, (3) persons not participating in our communication
       may intercept our communications by improperly accessing your computer or my computer or even some computer unconnected
       to either of us which the e-mail passed through. I am communicating to you via e-mail because you have consented to receive
       communications via this medium. If you change your mind and want future communications to be sent in a different fashion,
       please let me know AT ONCE.




       From: Evan Buxner <evan@gorilaw.com>
       Sent: Monday, January 27, 2020 10:30 AM
       To: Courtney Jorstad <courtney@topclassactions.com>
       Cc: Emily Thatcher <emily@gorilaw.com>; Michael G. Ginos <mginos@gorilaw.com>; Debbie S. Schumacher
       <dschumacher@gorilaw.com>; Megan T. Arvola <marvola@gorilaw.com>; Mike Glynn <mike@topclassactions.com>;
       Scott Hardy <scott.hardy@topclassactions.com>
       Subject: Re: TCA: 3M Earplug Campaign



       I think we are good, Megan?




              On Jan 27, 2020, at 11:24 AM, Courtney Jorstad <courtney@topclassactions.com> wrote:



              Hi,



              All the requested changes have been made to this campaign: https://topclassactions.com/lawsuit-
              settlements/military/870889-3m-ear-plugs-class-action-lawsuit-investigation-into-military-hearing-loss-
              tinnitus/

                      Date range has been changed to 2003-2015
                      Campaign broadened to include any military member during those years (not just those who
                      served in Iraq or Afghanistan).



              We have submissions going to: IVC_group@gorilaw.com



              Let me know if there are any other changes you would like to make.



              I will make it live with your approval.




              Warm Regards,

              ____________________

              Courtney Jorstad

              Editor in Chief

https://mail.google.com/mail/u/1?ik=5b09175523&view=pt&search=all&permthid=thread-f%3A1656900666657226878&simpl=msg-f%3A1656900666657226878   2/3


                                                                                                                     TCA-3M000020
                Case 2:20-mc-00031-MTL Document 1-11 Filed 06/19/20 Page 4 of 4


3/19/2020                                             Top Class Actions LLC Mail - Re: TCA: 3M Earplug Campaign
              Top Class Actions LLC

              Office: 480-428-8967 or Toll Free 1-855-4-PLAINTIFF (1-855-475-2468) Ext. 704

              Mobile: 949-310-7456



    --
    Warm Regards,
    ____________________
    Courtney Jorstad
    Editor in Chief
    Top Class Actions LLC
    Office: 480-428-8967 or Toll Free 1-855-4-PLAINTIFF (1-855-475-2468) Ext. 704
    Mobile: 949-310-7456




https://mail.google.com/mail/u/1?ik=5b09175523&view=pt&search=all&permthid=thread-f%3A1656900666657226878&simpl=msg-f%3A1656900666657226878   3/3


                                                                                                                     TCA-3M000021
